DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (US 6136682 A) in view of Govindarajan et al. (US 2008/0305561 A1) and Ngan et al. (US 6059872).
As to claim 1, Hedge et al. teaches a distinct SiN containing seed layer for a TiN containing layer on a nonmetallic substrate (Figs. 3-4, cols. 3-4 et seq.) but does not teach that both layers are deposited by ALD. Govindarajan et al. teaches a similar substrate and gapfill application where a material layer 424/426 that comprises elements such as Si, Ti as nitrides in paras 0038-0042 and 0066 that are formed by ALD conformally over and inside the trench 420 (Fig. 11, for example).   Govindarajan teaches that ALD is superior in these applications as it provides superior thickness control and continuous coverage in paras 0020-0022.  These layers are used commonly in the art for barrier layers, particularly when fill is deposited, in order to improve device performance and eliminate cross contamination.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the layer of 
Hedge and Govindarajan do not teach that the RMS roughness of the stack is less than 8% of the thickness of the stack.  Ngan et al. teaches, that in TiN, the RMS roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 2, Ngan et al. teaches, that in TiN, the roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

	As to claim 4, the substrate surface is as claimed in Hedge (col. 3) and Govindarajan (abstract).
	As to claim 5, the ALD process in Govindarajan is by definition a layer by layer growth process.
	As to claim 10, the layers in Hedge and Govindarajan are formed continuously over the semiconductor layers as shown Figures of each reference and Ngan teaches that crystallinity is to be avoided to lower resistivity in the abstract.  Therefore, it would have been obvious at the time of filing that the film is desired to be amorphous for low resistivity.
As to claim 12, Hedge and Govindarajan do not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the resistivity in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 13, Hedge et al. teaches a distinct SiN containing seed layer for a TiN containing layer on a nonmetallic substrate (Figs. 3-4, cols. 3-4 et seq.) but does not teach that both layers are deposited by ALD. Govindarajan et al. teaches a similar substrate and gapfill application where a material layer 424/426 that comprises elements such as Si, Ti as nitrides in paras 0038-0042 and 0066 that are formed by ALD conformally over and inside the trench 420 (Fig. 11, for example).   Govindarajan teaches that ALD is superior in these applications as it provides superior thickness control and continuous coverage in paras 0020-0022.  These layers are used commonly in the art for barrier layers, particularly when fill is 
Hedge and Govindarajan do not teach that the RMS roughness of the stack is less than 8% of the thickness of the stack.  Ngan et al. teaches, that in TiN, the RMS roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 14, thermal ALD is used in Govindarajan (abstract, paras 0020-0022).
As to claim 15, Hedge and Govindarajan does not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Hedge and Govindarajan based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 19-21, both resistivity and surface roughness of TiN being result effective variables are discussed above.  Regarding relative thicknesses, paras 0031-0039 of Lei teach various precursor sequences, including having larger amounts of one such as TiN over Si as a dopant, etc.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed relative thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al. (US 6136682 A) in view of Govindarajan et al. (US 2008/0305561 A1) and Ngan et al. (US 6059872) and in further view of Lei et al. (US 2013/0221445 A1).
The references above do not teach the particulars of the precursors for the ALD process.  Lei et al. teaches making similar layers by ALD (Table 1) where the precursors used are as claimed in Table 1 of Lei and paras 0031-0039.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hedge, Govindarajan and Ngan to include the precursors and pulsations of Lei as Lei teaches the art recognized suitability and utility of such.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715